878 P.2d 1135 (1994)
129 Or. App. 227
In the Matter of Sawdon, Jessica, Jennifer and Jeremy, Children.
STATE ex rel. JUVENILE DEPARTMENT OF WASCO COUNTY, Respondent,
v.
Eleanor PAULL, Appellant.
In the Matter of Sproule, Krissa, Kayla and Harley, Children.
STATE ex rel. JUVENILE DEPARTMENT OF WASCO COUNTY, Respondent,
v.
Eleanor PAULL and Douglas Sproule, Appellants.
J93-089 and J93-090; CA A81478 (control) and CA A81479.
Court of Appeals of Oregon.
Argued and Submitted May 13, 1994.
Decided July 27, 1994.
Chris P. Ledwidge, Portland, argued the cause and filed the brief for appellants.
Theodore R. Kulongoski, Atty. Gen., and Virginia L. Linder, Sol. Gen., waived appearance for respondent.
Before ROSSMAN, P.J., and LEESON and HASELTON, JJ.
ROSSMAN, Presiding Judge.
In this juvenile proceeding, mother appeals from the juvenile court's finding that four of *1136 her six children are within the jurisdiction of the court under ORS 419.476(1)(c), (e).[1] Father appeals with regard to the three younger children. The state waived the filing of a brief and oral argument and indicated to the court that it would not appear in the case. After oral argument, the state filed a motion for leave to make a limited appearance for the purpose of filing a motion to dismiss the appeal for lack of jurisdiction.
Under ORAP 7.05(1)(c), a party may raise an issue of jurisdiction of the appellate court by motion at any time during the appellate process. It is on that basis that we allow the state to make an appearance.
ORS 419A.200(1) authorizes an appeal by "any person whose right or duties are adversely affected by a final order of the juvenile court." In a proceeding in which a child is found to be within the juvenile court's jurisdiction, the final and appealable order is the dispositional order. State ex rel. Juv. Dept. v. Boyce, 99 Or.App. 43, 45, 781 P.2d 369 (1989). The court may hold more than one hearing on a single petition. It may first determine jurisdiction and then postpone making a dispositional order until after a later hearing, in which event the appeal must be taken from the dispositional order, not the jurisdictional order. The jurisdictional finding is reviewable in the appeal of the dispositional order. State ex rel. Juv. Dept. v. Gates, 96 Or.App. 365, 371, 774 P.2d 484, rev. den. 308 Or. 315, 779 P.2d 618 (1989).
Whether a disposition is complete and final for purposes of appeal depends on whether the record shows that the juvenile court has completed the disposition that it intends to make. State ex rel. Juv. Dept. v. Wicks, 97 Or.App. 390, 393, 776 P.2d 582 (1989). If, in the order, a case is specifically set over for dispositional hearing, then the order indicates that the court has not completed disposition of the matter. State ex rel. Juv. Dept. v. Wicks, supra. Here, the two orders from which the appeal is taken expressly continue disposition to a later date. Accordingly, we conclude that the state is correct that the orders are not final and that the appeal should be dismissed.[2]
Appeal dismissed.
NOTES
[1]  The statute has been renumbered ORS 419B.100(1)(e).
[2]  The filing of the notice of appeal deprived the juvenile court of jurisdiction to proceed with the disposition. State ex rel. Juv. Dept. v. Boyce, supra, 99 Or.App. at 45, 781 P.2d 369. Accordingly, the court was without jurisdiction to enter any order regarding disposition during the pendency of the appeal.